Judgment reversed upon the law and new trial granted, costs to appellant to abide the event. The trial court improperly charged the jury that defendant was liable if the carpet was torn and the plaintiff caught her foot in it and fell for that reason. Liability could not be imposed upon defendant unless it was also shown that this condition of the carpet was known to defendant, or had existed for such a length of time that defendant should have known of it, or was of such a nature that it must have existed for such a length of time as to give it notice. Lazansky, P. J., Young, Hagarty and Seeger, JJ., concur; Carswell, J., dissents and votes for reversal and a dismissal of the complaint.